Citation Nr: 0806861	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-28 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 9, to November 4, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Philadelphia, Pennsylvania VARO which denied, in part, 
service connection for PTSD.  A video conference hearing 
before the undersigned member of the Board was held in May 
2007.  

The veteran's claims folder was transferred to the Buffalo, 
New York VARO in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In a letter dated in January 2008, the veteran reported that 
she was an in-patient in a VA PTSD program in Ft. Thomas, 
Kentucky, and requested that an attached memorandum be added 
to her records.  The attached memorandum indicated that she 
was admitted to the PTSD Residential Treatment Program at the 
Cincinnati VAMC, Ft. Thomas Division on December 17, 2007 and 
was expected to be discharged from the program on February 8, 
2008.  No treatment records accompanied this memorandum.  As 
these records are potentially relevant to the veteran's claim 
and are within the control of VA, they must be obtained.  

Further, the Board notes that the current evidence of record 
shows that the veteran was last treated at VAMC Buffalo in 
July 2006.  As the appeal must be remanded to obtain the 
medical records discussed above, the veteran should be asked 
to provide the names, dates, and places of any additional 
treatment she may have had since July 2006.  The AMC should 
attempt to obtain any identified records and associate them 
with the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric problems from July 2006 to 
the present.  After the veteran has 
signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  Of particular interest, are all 
records pertaining to in-patient care in 
the PTSD Residential Treatment Program at 
the Cincinnati VAMC, Ft. Thomas Division 
from December 2007 to the present.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

